Title: To Benjamin Franklin from James Hunter, Jr., 29 July 1782
From: Hunter, James, Jr.
To: Franklin, Benjamin


Richmond (Virginia) 29th July 1782
Nothing but your promised Favour to Mrs Strange, would induce my so often giving you Trouble; She flatters me of her being in Paris about the Time this reaches, and I can value on no one so proper to apologize with you on this Score, with such Prospect of Pardon as herself.
I am with every Sentiment of Esteem Sir Your most Obedient Servant
James Hunter
 
Addressed: His Excellency / Benjamin Franklin / Paris.
Notation: James Hunter 29. July 1782
